DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
[Claim 8] (Currently Amended)
A V2X communication device of a subject vehicle, comprising: a memory storing data;
a communication unit transmitting/receiving a wireless signal; and a processor controlling the communication unit, wherein the V2X communication device comprises:
detecting a lane change of a target vehicle followed by the subject vehicle;
upon detecting the lane change of the target vehicle, setting a CACC mode based on a preset operation decision; and
transmitting [[the]] a V2X message including information for the set CACC mode, wherein the CACC mode includes a single lane CACC mode for providing a single lane CACC service and a multi-lane CACC mode for providing a multi-lane CACC service.

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention is directed to a V2X communication device and V2X message transmission/reception method.  Each independent claim identifies the uniquely distinct features: “upon detecting the lane change of the target vehicle, setting a CACC mode based on a preset operation decision on the lane change; and transmitting the V2X message including information for the set CACC mode, wherein the CACC mode includes a single lane CACC mode for providing a single lane CACC service and a multi-lane CACC mode for providing a multi-lane CACC service”.  The closes prior art, Bai et al. (US 2018/0227729) and Kim et al. (US 2018/0093668) disclose conventional cooperative adaptive cruise control systems, either singularly or in combination, fail to anticipate the above limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN NGOC PHAM whose telephone number is (571)272-2967.  The examiner can normally be reached on M - F (7 AM - 3:30 PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TOAN N PHAM/           Primary Examiner, Art Unit 2684                                                                                                                                                                                             	2/26/21